Citation Nr: 1020926	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes type II, to 
include as residuals of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  

In his May 2004 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the Veteran requested a Board hearing at the RO.  In 
July 2004, the Veteran submitted notice to the RO that he no 
longer wanted a hearing.  Therefore, the request for a Board 
hearing at the RO is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2008).

In February 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a December 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran likely entered the Republic of Vietnam during his 
military service and, thus, was exposed to herbicides. 
 
2.  The medical evidence of record indicates that the Veteran 
has been diagnosed with diabetes mellitus, type II.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for diabetes mellitus 
type 2, to include as residuals of herbicide exposure in 
service, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist
 
VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry. 
 
In the decision below, the Board grants the claim of service 
connection for diabetes mellitus.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Legal Criteria for Service Connection
 
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 38 U.S.C.A. § 38 
U.S.C.A. § 1110 (West & Supp. 2009); 38 C.F.R. § 3.303 
(2009). 
 
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303. 
 
Service connection for diabetes mellitus may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 
 
A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2009). 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2009). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Merits of the Claim

Here, the Veteran has claimed entitlement to service 
connection for diabetes mellitus due to herbicide exposure.  
According to the Veteran, he served in the U.S. Navy aboard 
the USS Currituck, which was anchored in Camh Ranh Bay, the 
Republic of Vietnam from April 1967 to August 1967.  It is 
the Veteran's contention that while anchored in the Camh Ranh 
Bay, he frequently took liberty boats from the ship to shore, 
for purposes of taking liberty on land.  He contends that his 
currently diagnosed diabetes mellitus is related to this 
service. 

The Veteran's service personnel records confirm his service 
in the U.S. Navy from November 1966 to September 1968.  

The Veteran's service treatment records are negative of any 
diagnosis of or treatment for symptoms associated with 
diabetes mellitus.  His separation report of medical 
examination dated in September 1968 shows that upon clinical 
evaluation, the Veteran's system was normal.  Evaluation of 
his blood sugar was normal. 

Associated with the claims file are private and VA medical 
records showing that the Veteran has been diagnosed with 
diabetes mellitus.  Private medical treatment records reveal 
that he was diagnosed with diabetes mellitus, type II in 
February 1997.  Subsequent private treatment records 
illustrate treatment for the diagnosed condition.  A VA 
medical summary list record reflects a diagnosis of diabetes 
mellitus in April 1999.

In July 2002, the RO contacted the National Personnel Records 
Center (NPRC) in an effort to verify the Veteran's account of 
visiting Vietnam while on active duty.  In a July2002 
response, the NPRC sated that the Veteran served aboard ships 
that were in the official waters of Vietnam from March 1967 
to June 1968, from June 1968 to July 1968, and in August 
1968.

In an April 2004 Statement of the Case (SOC), the RO stated 
that the Veteran's service aboard the USS Currituck from June 
1966 to June 1967 was confirmed.  Additionally, it was 
confirmed that the ship was anchored in Camh Ranh Bay from 
March to April of 1967.  The RO indicated, however, that it 
has not been confirmed that the Veteran actually set foot in 
Vietnam.

In May 2004, the Veteran submitted additional evidence to the 
RO in support of his claim of having set foot in Vietnam.  
Specifically, he submitted a lay statement from G.R.K., dated 
in May 2004, which purports to corroborate the Veteran's 
account of taking liberty calls on land in Camh Ranh Bay.  In 
the statement, G.R.K. asserted that he served on active duty 
in the U.S. Naval Reserves aboard the U.S.S. Currituck from 
February 1967 to September 1967.  G.R.K. stated that during 
this service, he accompanied the Veteran on his numerous 
trips to shore for liberty call on land in Camh Ranh Bay.  

Following the February 2009 Board remand, the RO contacted 
the NPRC in an attempt to verify the Veteran's service in 
Vietnam.  Specifically, the RO obtained G.R.K.'s personnel 
records, which reflect that he was assigned the the U.S.S. 
Currituck from February 1967 until October 1967.  G.R.K.'s 
personnel records do not explicitly indicate that he took 
leave in Vietnam.

Analysis

Based on the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for diabetes mellitus, type II, to include as residuals of 
herbicide exposure, is warranted in this case. 
 
Despite the absence of clear documentation of in-service 
visitation to Vietnam, the Board finds the Veteran's 
statements that he visited Vietnam on numerous occasions 
while stationed aboard the U.S.S. Currituck to be totally 
credible and consistent with the circumstances of his 
service.  Specifically, the Veteran reported that he took 
liberty in on shore in Vietnam while aboard the ship.  The 
Board notes that if lay evidence presented by a Veteran in 
support of his claim is found to be competent and ultimately 
credible, a lack of corroboration by official records is not 
an absolute bar to his ability to prove his claim based on 
this competent lay evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fe.d Cir. 2006). 
 
In this case, the Veteran's credible lay statements, in 
conjunction with his service personnel records, indicate that 
he likely entered Vietnam during his period of active 
service.  The evidence of record verifies that the Veteran 
was assigned to the U.S.S. Currituck in March and April of 
1967, at the time the ship was anchored in Camh Ranh Bay.  
His account of taking liberty on shore in Vietnam is 
corroborated by his fellow seaman G.R.K.; G.R.K. is also 
noted to have served aboard the U.S.S. Currituck in March and 
April of 1967.  While there is no explicit evidence that the 
Veteran took leave on the shores of Vietnam, there is no 
evidence of record to contradict his or G.R.K.'s statements 
or otherwise indicate that he did not take liberty in Vietnam 
during his military service.  Instead, the Board must resolve 
all reasonable doubt regarding this matter in favor of the 
Veteran and determine that he set foot in Vietnam during his 
military service.  Thus, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran was 
present within the borders of Vietnam during active duty 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue). 
 
As the Veteran is presumed to have entered Vietnam during his 
active service, he is entitled to service connection for the 
claimed disability on a presumptive basis.  The Board 
reiterates that service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.  As previously 
noted, the evidence shows that the Veteran was diagnosed with 
diabetes mellitus, type II in September 1997.  As the 
Veteran's diagnosed disability is among the diseases 
recognized under 38 C.F.R. § 3.309(e) diseases associated 
with exposure to certain herbicide agents, presumptive 
service connection on the basis of herbicide exposure is 
warranted. Accordingly, the appeal is granted. 


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing monetary 
awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


